Exhibit 4.3 CERTIFICATE OF DESIGNATIONOF THE RIGHTS, PREFERENCES, PRIVILEGESAND RESTRICTIONS, WHICH HAVE NOT BEEN SETFORTH IN THE CERTIFICATE OF INCORPORATIONOR IN ANY AMENDMENT THERETO,OF THE CLASS E CONVERTIBLE PREFERRED STOCKOFMATERIAL TECHNOLOGIES, INC.(Pursuant to Section 151 of the General Corporation Law of Delaware) The undersigned, Robert M. Bernstein and Joel R. Freedman, do hereby certify that:A.They are the duly elected and acting Chief Executive Officer and Secretary, respectively, of Material Technologies, Inc., a Delaware corporation (the “Corporation”).B.Pursuant to the Unanimous Written Consent of the Board of Directors of the Corporation dated January 25, 2007, the Board of Directors duly adopted the following resolutions:WHEREAS, the Certificate of Incorporation of the Corporation authorizes a class of stock designated as Preferred Stock, with a par value of $0.001 per share (the “Preferred Class”), comprising Fifty Million (50,000,000) shares and provides that the Board of Directors of the Corporation may fix the terms, including any dividend rights, dividend rates, conversion rights, voting rights, rights and terms of any redemption, redemption, redemption price or prices, and liquidation preferences, if any, of the Preferred Class;WHEREAS, the Board of Directors believes it in the best interests of the Corporation to create a series of preferred stock consisting of 60,000 shares and designated as the “Class E Convertible Preferred Stock” having certain rights, preferences, privileges, restrictions and other matters relating to the Class E Convertible Preferred Stock.NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby fix and determine the rights, preferences, privileges, restrictions and other matters relating to the Class E Convertible Preferred Stock as follows:1.Definitions.
